Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Dong Hu (TWM477686U, hereby referred as Hu) in view of Sotoma (US 2020/0313272). 
Regarding claim 1, 
Hu discloses; 
An antenna assembly, comprising (the antenna assembly of figure 1): 
a base comprising a base body and a connecting portion connected to each other (figure 1A, a base body under element 1125 and the element 1125 is a connecting portion); 
a lower shell (see the lower shell as shown in figures 1A and 1B which comprises of element 11) comprising a pivotal base (element 1121/1122/112), wherein the pivotal base is located at a first end of the lower shell (the pivotal base is located above the section as shown in figure 1B), and a second end of the lower shell is connected to the connecting portion (figure 1A, connecting portion 1125 is connected to the other end of the lower shell from element 1124); 
an antenna body comprising an adapter board and a first antenna connected to each other, wherein the adapter board comprises a fixed end, and the fixed end is fixed to the extension portion (figure 1A, the antenna 12 is placed on a board); and 
an upper shell comprising an accommodation space configured to accommodate the heat-dissipating support and the antenna body, and the fixed portion is fixed to the upper shell (figure 1A, upper shell 13 configured to accommodate the antenna 12 and the antenna’s board).  

Hu does not disclose;
A heat-dissipating support comprising a bottom portion, a fixed portion, and an extension portion connected in sequence, wherein the bottom portion is pivotally disposed on the pivotal base.
However, Sotoma teaches;
A heat-dissipating support comprising a bottom portion, a fixed portion, and an extension portion connected in sequence, wherein the bottom portion is pivotally disposed on the pivotal base (see figure 2, heat dissipating support 3 which comprises of three portions of extension portion 31, fixed portion 33 and bottom portion 32. Furthermore, element 3 is connected to the antenna substrate 2 and antenna unit 21 in the same manner as applicant’s antenna structure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a heat-dissipating support comprising a bottom portion, a fixed portion, and an extension portion connected in sequence, wherein the bottom portion is pivotally disposed on the pivotal base, as taught by Sotoma, into Hu in order to provide an antenna apparatus to achieve both facilitation of heat dissipation and curb in deterioration of antenna performance.

Regarding claim 3, 
Hu discloses; 
Wherein the lower shell (see the lower shell as shown in figures 1A and 1B which comprises of element 11) comprises a bearing surface (the surface which element 111 is located on), the bearing surface is located at the first end of the lower shell, the pivotal base is located on the bearing surface (pivotal base 111), the bottom portion has a pivotal hole (the hole in element 11), and the pivotal hole is sleeved on the pivotal base (see figure 1A).
Hu does not disclose;
The heat-dissipating support is pivoted about a pivotal axis of the pivotal base.

However, Sotoma teaches;
The heat-dissipating support is pivoted about a pivotal axis of the pivotal base (see figure 2, heat dissipating support 3 which comprises of three portions of extension portion 31, fixed portion 33 and bottom portion 32. Furthermore, element 3 is connected to the antenna substrate 2 and antenna unit 21 in the same manner as applicant’s antenna structure).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the heat-dissipating support is pivoted about a pivotal axis of the pivotal base, as taught by Sotoma, into Hu in order to provide an antenna apparatus to achieve both facilitation of heat dissipation and curb in deterioration of antenna performance.

Regarding claim 4, 
Hu discloses; 
Wherein the upper shell comprises an underside and a guide post located on the underside, the lower shell comprises a guide rail, the guide rail is located in the bearing surface, and the guide post is located in the guide rail (figure 1A, the upper shell 13 comprises an underside which is the bottom edge and a guide post which is the bottom portion that curved out for clicking on the lower shell surface).  
Regarding claim 5, 
Hu discloses; 
Wherein the lower shell (see the lower shell as shown in figures 1A and 1B which comprises of element 11) envelops at least part of the connecting portion (connecting portion 1125), the connecting portion has a pivotal shaft (shaft 111/112), the lower shell has a pivotal hole (the hole in element 11), the pivotal shaft is located in the pivotal hole, and an included angle is formed between the pivotal shaft and the pivotal axis (see figure 1).  

Regarding claim 6, 
Hu discloses; 
Wherein the lower shell (see the lower shell as shown in figures 1A and 1B which comprises of element 11) envelops at least part of the connecting portion (connecting portion 1125), the connecting portion has a pivotal shaft (shaft 111/112), the lower shell has a pivotal hole (the hole in element 11), the pivotal shaft is located in the pivotal hole, and an included angle is formed between the pivotal shaft and the pivotal axis (see figure 1).   

Regarding claim 7, 
Hu discloses; 
Wherein the lower shell (see the lower shell as shown in figures 1A and 1B which comprises of element 11) envelops at least part of the connecting portion (connecting portion 1125), the connecting portion has a pivotal shaft (shaft 111/112), the lower shell has a pivotal hole, and the pivotal shaft is located in the pivotal hole (see figure 1).     

Regarding claim 12, 
Hu does not disclose; 
Wherein the antenna body further comprises a second antenna, one part of the second antenna is connected to the extension portion, and the other part of the second antenna protrudes from the extension portion.  

However, Sotoma teaches (figure 2);
Wherein the antenna body further comprises a second antenna (antenna 21 comprises of more than one antenna. See paragraph [0027]), one part of the second antenna is connected to the extension portion (extension portion 31), and the other part of the second antenna protrudes from the extension portion (the upper side of the antenna 21).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the antenna body further comprises a second antenna, one part of the second antenna is connected to the extension portion, and the other part of the second antenna protrudes from the extension portion, as taught by Sotoma, into Hu in order to provide an antenna apparatus to achieve both facilitation of heat dissipation and curb in deterioration of antenna performance.
Regarding claim 13, 
Hu discloses; 
Wherein the base body (figure 1A, a base body under element 1125 which is connected to the 11) further comprises a pivotal portion (element 1121/1122/112) and a snap-fit portion (snap fit 1123) connected to each other, the pivotal portion is pivotally connected to an external device, and the snap-fit portion is snap-fitted to an inner edge of the external device (see figure 1).  

Claims 2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Dong Hu (TWM477686U, hereby referred as Hu) in view of Sotoma (US 2020/0313272) as applied to claim 1 above, and further in view of Yokoyama et al. (US 2012/0135625, hereby referred as Yokoyama). 
 Regarding claim 2, 
Hu, as modified, does not disclose; 
Wherein the base body has a first opening, the connecting portion has a second opening, the first opening is in communication with the second opening, the pivotal base has a through hole, the adapter board comprises a contact terminal opposite to the fixed end, the antenna assembly comprises a cable, and the cable extends through the first opening, the second opening, and the through hole and is electrically connected to the contact terminal.  

However, Yokoyama teaches;
Wherein the base body has a first opening, the connecting portion has a second opening, the first opening is in communication with the second opening, the pivotal base has a through hole, the adapter board comprises a contact terminal opposite to the fixed end, the antenna assembly comprises a cable, and the cable extends through the first opening, the second opening, and the through hole and is electrically connected to the contact terminal (figure 1 teaches a connector assembly comprising a base body and a connecting portion with a hole in each one and they connected to each other and to the cable 300).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the base body has a first opening, the connecting portion has a second opening, the first opening is in communication with the second opening, the pivotal base has a through hole, the adapter board comprises a contact terminal opposite to the fixed end, the antenna assembly comprises a cable, and the cable extends through the first opening, the second opening, and the through hole and is electrically connected to the contact terminal, as taught by Yokoyama, into Hu as modified in order to provide a connector and a connector unit that can improve the life of insertion and removal between the connectors to have an improved connector unit. 

Regarding claim 8, 
Hu discloses; 
Wherein the lower shell (see the lower shell as shown in figures 1A and 1B which comprises of element 11) envelops at least part of the connecting portion (connecting portion 1125), the connecting portion has a pivotal shaft (shaft 111/112), the lower shell has a pivotal hole, and the pivotal shaft is located in the pivotal hole (see figure 1).       

Regarding claim 9, 
Hu discloses (figure 1); 
Wherein the connecting portion comprises a plurality of positioning elements (connecting portion 1125 comprises a plurality of positioning elements when it connects to the structure), the lower shell has a matching element (see the lower shell as shown in figures 1A and 1B which comprises of element 11), and when the lower shell is pivoted relative to the connecting portion about the pivotal axis, the matching element is selectively located in one of the positioning elements (see figures 1A and 1B).  

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu Dong Hu (TWM477686U, hereby referred as Hu) in view of Sotoma (US 2020/0313272) as applied to claim 1 above, and further in view of Takashima et al. (US 2017/0040665, hereby referred as Takashima). 
 Regarding claim 10, 
Hu, as modified, does not disclose; 
An adhering member, one side of the adhering member is adhered to the fixed end, and the other side is adhered to the extension portion, so that the fixed end is fixed to the extension portion.  
However, Takashima teaches;
An adhering member, one side of the adhering member is adhered to the fixed end, and the other side is adhered to the extension portion, so that the fixed end is fixed to the extension portion (figure 1, adhering member 160 connected to the antenna 120).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an adhering member, one side of the adhering member is adhered to the fixed end, and the other side is adhered to the extension portion, so that the fixed end is fixed to the extension portion, as taught by Takashima, into Hu as modified in order to provide a better attachment and solid structure. 

Regarding claim 11, 
Hu does not disclose; 
Wherein the extension portion comprises a first extension portion and a second extension portion connected in sequence, the adapter board comprises an adhering end, the adhering end is spaced apart from the first extension portion by a distance, one part of the first antenna is connected to the adhering end, and the other part of the first antenna is connected to the second extension portion.  

However, Sotoma teaches (figure 2);
Wherein the extension portion comprises a first extension portion and a second extension portion connected in sequence (extension portion 31 comprises of any two portions or comprises of portion 4 and portion 22), one part of the first antenna is connected to the adhering end, and the other part of the first antenna is connected to the second extension portion (antenna 21 connected to 31).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the extension portion comprises a first extension portion and a second extension portion connected in sequence, one part of the first antenna is connected to the adhering end, and the other part of the first antenna is connected to the second extension portion, as taught by Sotoma, into Hu in order to provide an antenna apparatus to achieve both facilitation of heat dissipation and curb in deterioration of antenna performance.

Furthermore, Takashima teaches;
The adapter board comprises an adhering end, the adhering end is spaced apart from the first extension portion by a distance (figure 1, adhering member 160 connected to the antenna 120).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the adapter board comprises an adhering end, the adhering end is spaced apart from the first extension portion by a distance, as taught by Takashima, into Hu as modified in order to provide a better attachment and solid structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greenstein US 2021/0257724 discloses an antenna assembly, comprising: a lower shell comprising a pivotal base, wherein the pivotal base is located at a first end of the lower shell, and a second end of the lower shell is connected to the connecting portion; a heat-dissipating support comprising a bottom portion, a fixed portion, and 
an extension portion connected in sequence, an antenna body comprising a first and second antennas, an upper shell comprising an accommodation space configured to accommodate the heat-dissipating support and the antenna body.
Nagashima US 2018/0294555 discloses an adhering member for an antenna element. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845